Citation Nr: 1707130	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for edema of the hips and hands (previously listed as anemia).  

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1998 to November 2002 and from November 2007 to October 2008, with subsequent Reserve service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran confirmed his intent to represent himself (without his then attorney representative) for the hearing only.

The claims were previously before the Board in January 2012 when they were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 2016 VA treatment record the Veteran was noted to report that he was appealing his Social Security Disability Insurance (SSDI).  Review of the claims file does not reveal that any attempt has been made to obtain records from the Social Security Administration (SSA).  Because SSA records are potentially relevant to the Board's determination, any available SSA records should be obtained on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). 

The record reveals that the Veteran complained of swollen, stiff or painful joints and back pain while in service.  In addition there was a notation of slight edema in the bilateral wrists and posterior thighs in service.  The Veteran, at the hearing before the undersigned, reported that he had edema, pain in his shoulders and back since he got out of service in 2008.

In February 2016 the Veteran was afforded VA medical examinations.  After examination the examiner found that the Veteran did not have a clinical diagnosis an edema disorder, shoulder disorder, or thoracic spine disorder.

The examiner rendered the opinion that it was less likely than not that the Veteran's back disorder was incurred in or caused by service.  The examiner stated that the Veteran had lumbago in service but that he was returned to full duty with no restrictions and denied pain on separation.  The examiner found that there was no continuity of documentation of back symptoms.  The examiner further noted that the complaint in service was more than a year prior to his separation examination and there was no documentation that the diagnosis was related or a separate event. 

The examiner rendered the opinion that the records were silent for a diagnosis pertaining to persistent/recurrent symptoms of swelling of the hips and hands.  There was no clinical diagnosis while the Veteran was on active duty related to persistent/recurrent symptoms of swelling of the hips and hands.  

The examiner found that the Veteran's reported shoulder disorder was less likely than not incurred in or caused by service.  The examiner stated that the Veteran had left shoulder pain in service; however, upon separation from service the Veteran denied bilateral shoulder pain.  X-ray in December 2008 showed the Veteran's shoulders to be normal.  The examiner stated that there was no continuity of documented medical evaluations and diagnosis of bilateral shoulder conditions.  

Lastly, the examiner reported that the shoulder disorder was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner noted that the left shoulder pain in service was diagnosed as a left side trapezius strain due to irregular sleeping habit and that the Veteran denied bilateral shoulder pains upon examination at separation from service.  The examiner again noted that x-ray of the shoulders was normal in December 2008.  The records were noted to be silent for a diagnosis and treatment of bilateral shoulder conditions related to cervical spine conditions.  

The Board notes that the Veteran served in Iraq and is, therefore, a Persian Gulf Veteran.  However, no opinion has been obtained as to whether the Veteran's reported edema, bilateral shoulder pain, and thoracic spine pain represent symptoms of a medically unexplained chronic multi-symptom illness.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2016).  Therefore, remand is necessary to afford the Veteran another VA medical examination.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159.

On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since October 2016.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain VA medical records pertaining to the Veteran that are dated since October 2016.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and likely etiology of any edema of the hips and hands, bilateral shoulder disorder, and/or thoracic spine disorder found to be present, to include whether he suffers from an undiagnosed disability.  Copies of all pertinent records should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should answer the following: 

a) Does the Veteran suffer from any edema of the hips and hands, bilateral shoulder disorder, and/or thoracic spine disorder that cannot be attributed to a known diagnosis? 

b) If any of the edema of the hips and hands, bilateral shoulder disorder, and/or thoracic spine disorder symptoms/conditions cannot be attributed to a known clinical diagnosis, are they signs or symptoms of an undiagnosed illness (i.e., a medically unexplained but chronic illness)?  If one or more of these claimed disabilities cannot at all be attributed to a disease process, known or unexplained, that is chronic in nature, please so note.

c) If the symptoms/conditions listed in a) can be attributed to a known diagnosis, is it at least as likely as not (a 50 percent probability or greater) that they were caused or aggravated by service, to include environmental conditions in the Persian Gulf, or otherwise as shown in the service treatment records?

The examiner is to specifically consider the prior examinations.

The examiner must comment upon whether any of the symptoms listed in a) represent manifestations of the service connected posttraumatic stress disorder, recurrent right ankle strain, left wrist strain, right carpal tunnel syndrome, cervical spine degenerative disc disease, and/or left patellofemoral syndrome.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

